PROFESSIONAL MEDICAL EDUCATION, INC., Appellant,
v.
PALM BEACH COUNTY HEALTH CARE DISTRICT and JEFF DAVIS, Appellees.
No. 4D08-1116.
District Court of Appeal of Florida, Fourth District.
May 13, 2009.
Isidro M. Garcia of Garcia Law Firm, P.A., West Palm Beach, for appellant.
Robert Rivas of Sachs Sax Caplan, P.L., Tallahassee, for appellee Jeff Davis.
Per Curiam.
Affirmed. See Aspen v. Bayless, 564 So 2d 1081 (Fla. 1990).
Taylor, May, JJ., and Garcia-Wood, Marina, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.